Exhibit 10.3
August 4, 2020
Brian Kinion
Re:       Terms of Transition
Dear Brian:
On behalf of the entire Board of Directors, thank you for your service to Upwork
Inc. (the “Company”) and for your tenure as Chief Financial Officer.  You and
the Company have mutually agreed to end your employment relationship with the
Company and the Board of Directors has requested to retain your services for a
period of time to assist with an orderly transition.
Accordingly, this letter confirms the agreement (“Agreement”) between you and
the Company concerning the terms of your separation, offers you certain
benefits, conditioned upon your provision of a general release of claims and
covenant not to sue as provided herein, and provides the terms under which the
Company will engage you as an advisor to ensure a smooth transition.  If you
agree to the terms outlined herein, please sign and return this Agreement to me
in the timeframe outlined below.
1.Position Resignation:  You hereby resign from the role of Chief Financial
Officer, and as an officer or director of the Company and any of its
subsidiaries, effective August 4, 2020 and immediately following the Company’s
filing of its quarterly report for the three-months ended June 30, 2020 with the
Securities and Exchange Commission (the “Transition Date”). During the period
commencing on the Transition Date and ending on October 1, 2020 (such date, the
“Separation Date”) (such period, the “Transition Period”), you agree to provide
transition and advisory services, and such other duties as may be assigned to
you by the Chief Executive Officer. During the Transition Period, you will
continue to be employed by the Company and (i) you will receive your base salary
as in effect as of the date of this Agreement, (ii) your outstanding stock
option will continue to vest in accordance with the Company’s 2014 Equity
Incentive Plan and the applicable award agreements, and (iii) you will be
eligible for continued participation the Company’s employee benefit plans;
provided that you will no longer be eligible to receive an annual bonus or any
other incentive compensation, including under the terms proposed to be included
in the Company’s 2020 Performance Bonus Plan.
2.Final Paycheck; Payment of Wages: As soon as administratively practicable on
or after the Separation Date, the Company will pay you in a single cash lump-sum
all accrued but unpaid base salary subject to standard payroll deductions and
withholdings. You will be deemed to have withdrawn from participation in the
Company’s 2018 Employee Stock Purchase Plan (the “ESPP”), effective as of your
Separation Date, and any contributions collected on your behalf with respect to
any ongoing purchase period under the ESPP as of such date will be refunded to
you in accordance with the terms of the ESPP. You acknowledge and agree that you
have not accrued any paid time off under the Company’s Unlimited Time Off policy
since its effective date and you are not eligible for the payment of any
compensation under that policy.



--------------------------------------------------------------------------------



3.Release Consideration:  In exchange for your execution of this Agreement and
delivery of an effective general release and waiver of claims and covenant not
to sue in the form attached hereto as Exhibit A (the “Release”) within the time
period specified therein following your Separation Date, the Company agrees to
provide the following payments and benefits:
(i)The Company agrees to pay you an amount equal to six months of your monthly
base salary in a cash lump-sum payment in accordance with the Company’s standard
payroll procedures as soon as administratively practicable following the date
the Release becomes effective and in any event, no later than the 60th day
following the Separation Date.
(ii)Contingent on your timely election to continue your existing medical,
dental, and vision benefits under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), and consistent with the terms of COBRA and the Company’s health
insurance plan, the Company will pay the full amount of the insurance premiums
to continue your existing health benefits, for you and your covered dependents,
until the earlier of (x) the effective date on which you become covered by a
substantially equivalent health insurance plan of a subsequent employer, (y) six
months following your Separation Date, and (z) the date you are no longer
eligible for COBRA benefits.
(iii)The Company agrees to transfer ownership to you of your Company-issued
laptop on the condition that, upon the end of the Transition Period, you will
submit the laptop to the Company for inspection and the Company’s full and
complete removal of any and all Company-related data, and subject to
satisfaction of applicable withholding taxes.
By signing below, you acknowledge that you are receiving the release
consideration outlined in this section in consideration for waiving your rights
to claims referred to in this Agreement and the Release and that you would not
otherwise be entitled to the release consideration.
4.Business Expenses Reimbursement; No Further Amounts Due:  To the extent you
have any unreimbursed business expenses as of the end of the Transition Period,
you will need to submit such expenses within two weeks of the end of your
Transition Period with supporting documentation, and the Company will reimburse
you for all approved expenses in accordance with its business expense
reimbursement policy. By signing below, you acknowledge that the Company does
not owe you any other amounts, except as otherwise may become payable under the
Agreement.
5.Return of Company Property:  You hereby warrant to the Company that, on or
before your Separation Date, you will return to the Company all property or data
of the Company of any type whatsoever that has been in your possession or
control.
6.Proprietary Information:  As a condition of your employment with the Company,
you were required to execute and abide by the attached Employee Invention
Assignment and Confidentiality Agreement (Exhibit B hereto).  You hereby
acknowledge that you are bound by Exhibit B and that as a result of your
employment with the Company you have had access to the Company’s Proprietary
Information (as defined in the agreement), that you will hold all



--------------------------------------------------------------------------------



Proprietary Information in strictest confidence and that you will not make use
of such Proprietary Information on behalf of anyone.  You further confirm that
on or prior to your Separation Date you will deliver to the Company all
documents and data of any nature containing or pertaining to such Proprietary
Information, that you will permanently delete any electronic copies thereof in
your possession, custody, or control, and that you will not take with you any
such documents or data or any reproduction thereof.
7.General Release and Waiver of Claims:
(a)The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus pay, profit-sharing,
stock, stock options or other ownership interest in the Company, including,
without limitation, such termination benefits and compensation described in the
Change in Control and Severance Agreement, dated May 23, 2018, by and between
you and the Company, and such other termination benefits or other compensation
to which you may be entitled by virtue of your employment with the Company or
the end of your employment with the Company. To the fullest extent permitted by
law, you hereby release and waive any claims you may have against the Company
and its owners, agents, officers, shareholders, employees, directors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns (collectively
“Releasees”), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment or the end of your employment, claims under Title VII of the
1964 Civil Rights Act, as amended, and any other laws and/or regulations
relating to employment or employment discrimination, including, without
limitation, claims based on age or under the Age Discrimination in Employment
Act or Older Workers Benefit Protection Act and claims based on disability or
under the Americans with Disabilities Act.  By signing this Agreement, you are
not releasing or waiving any claims under the California Fair Employment and
Housing Act; however, for the avoidance of doubt, you will release and waive
such claims once you sign the Release.
(b)By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
(c)You do not intend to release claims that you may not release as a matter of
law, including but not limited to claims for indemnity under California Labor
Code Section 2802, or any claims for enforcement of this Agreement.  To the
fullest extent permitted by law, any dispute regarding the scope of this general
release shall be determined by an arbitrator under the procedures set forth in
the arbitration clause below.



--------------------------------------------------------------------------------



8.Covenant Not to Sue:
(a)To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Agreement.
(b)Nothing in this section shall prohibit or impair you complying with all
applicable laws, nor shall this Agreement be construed to obligate either party
to commit (or aid or abet in the commission of) any unlawful act.
9.Protected Rights: You understand that nothing in the General Release and
Waiver of Claims and Covenant Not to Sue sections above, or otherwise in this
Agreement, limits your ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency or commission
(“Government Agencies”).  You further understand that this Agreement does not
limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.  This Agreement does not limit your right to receive an
award for information provided to any Government Agencies.
10.Nondisparagement: You agree that, both during and at all times following the
Transition Period, you will not disparage Releasees or their products, services,
agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any person acting by,
through, under or in concert with any of them, with any written or oral
statement. Nothing in this section shall prohibit you or the Company from
providing truthful information in response to a subpoena or other legal process.
11.Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in Santa Clara County, California through JAMS,
any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury. The parties agree that any claim for injunctive relief that is
excluded from arbitration in this section may be brought in the state or federal
courts in Santa Clara County, California, and hereby waive any objection to
personal jurisdiction or venue.



--------------------------------------------------------------------------------



12.Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs, and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.
13.No Admission of Liability: This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.
14.Complete and Voluntary Agreement: This Agreement, together with Exhibits A-B
hereto, constitute the entire agreement between you and Releasees with respect
to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, relating to such subject matter. You
acknowledge that neither Releasees nor their agents or attorneys have made any
promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing you to execute the Agreement, and you acknowledge that you have
executed this Agreement in reliance only upon such promises, representations and
warranties as are contained herein, and that you are executing this Agreement
voluntarily, free of any duress or coercion.
15.Severability: The provisions of this Agreement are severable, and if any part
of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
16.Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.
17.409A:  To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent.  To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. 



--------------------------------------------------------------------------------



18.Review of this Agreement: You understand that you may take up to twenty-one
(21) days to consider this Agreement and, by signing below, affirm that you were
advised to consult with an attorney prior to signing this Agreement and the
Release. You also agree that any amendments to this Agreement, whether or not
material, will not re-start the twenty-one (21) day consideration period. You
also understand you may revoke this Agreement within seven (7) days of signing
this document and that the consideration period to be provided to you pursuant
to Section 3 will be provided only at the end of that seven (7) day-revocation
period.
19.Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
20.Effective Date: This Agreement is effective on the eighth (8th) day after you
sign it provided you have not revoked the Agreement as of that date (the
“Effective Date”).
If you agree to abide by the terms outlined in this letter, please sign this
letter below return it to me within the timeframe noted above. I wish you the
best in your future endeavors.


Sincerely,


Upwork Inc.




By: /s/Hayden Brown_______________________
Hayden Brown
Chief Executive Officer












READ, UNDERSTOOD AND AGREED




/s/Brian Kinion______________          Date: August 4,
2020                                     
Brian Kinion






--------------------------------------------------------------------------------



EXHIBIT A


RELEASE OF CLAIMS


This General Release of All Claims and Covenant Not to Sue (the “Release”) is
entered into between Brian Kinion (“Executive”) and Upwork Inc. (the “Company”)
(collectively, “the parties”).
WHEREAS, on August 4, 2020, Executive and the Company entered into an agreement
regarding Executive’s resignation of employment (the “Transition Agreement,” to
which this Release is attached as Exhibit A);
WHEREAS, the Transition Period (as set forth in the Transition Agreement) has
ended;
WHEREAS, this agreement serves as the Release, pursuant to the Transition
Agreement; and
NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Release.
1.Business Expense Reimbursement; No Further Amounts Due: To the extent
Executive has any unreimbursed business expenses, Executive will need to submit
such expenses within two weeks of the end of the Transition Period (as defined
in the Transition Agreement) with supporting documentation, and the Company will
reimburse Executive for all approved expenses in accordance with its business
expense reimbursement policy. By his signature below, Executive acknowledges
that the Company does not owe him any other amounts, except as otherwise may
become payable under the Transition Agreement contingent upon the effectiveness
of this Release.
2.Return and Permanent Deletion of Company Property: Executive hereby warrants
to the Company that he has returned to the Company all property or data of the
Company of any type whatsoever that has been in his possession, custody, or
control and that any electronic copies thereof have been permanently deleted.
3.Consideration: In exchange for Executive’s agreement to this Release and his
other promises in the Transition Agreement and herein, the Company agrees to
provide Executive with the consideration set forth in Section 3 of the
Transition Agreement upon effectiveness of this Release. By signing below,
Executive acknowledges that he is receiving the consideration in exchange for
waiving his rights to claims referred to in this Release and he would not
otherwise be entitled to the consideration.
4.General Release and Waiver of Claims:
(a)The payments and promises set forth in this Release are in full satisfaction
of all accrued salary, vacation pay, bonus and commission pay, profit-sharing,
stock, stock options or other ownership interest in the Company, including,
without limitation, such termination benefits and compensation described in the
Change in Control and Severance Agreement, dated May 23,



--------------------------------------------------------------------------------



2018, by and between you and the Company, and such other termination benefits or
other compensation to which Executive may be entitled by virtue of his
employment with the Company, his separation from the Company, his engagement
with the Company, and the termination thereof, including pursuant to the
Transition Agreement.  To the fullest extent permitted by law, Executive hereby
releases and waives any claims he may have against the Company and its owners,
agents, officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns (collectively “Releasees”),
whether known or not known, including, without limitation, claims under any
employment laws, including, but not limited to, claims of unlawful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, defamation, physical injury, emotional
distress, claims for additional compensation or benefits arising out of his
employment or end of employment, claims under Title VII of the 1964 Civil Rights
Act, as amended, the California Fair Employment and Housing Act and any other
laws and/or regulations relating to employment or employment discrimination,
including, without limitation, claims based on age or under the Age
Discrimination in Employment Act or Older Workers Benefit Protection Act, and/or
claims based on disability or under the Americans with Disabilities Act.
(b)By signing below, Executive expressly waives any benefits of Section 1542 of
the Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
(c)Executive and the Company do not intend to release claims that provide for
indemnity under the Company’s bylaws or any contracts between Executive and the
Company, or any claims that he may not release as a matter of law, including but
not limited to claims for indemnity under California Labor Code Section 2802, or
any claims for enforcement of this Release. To the fullest extent permitted by
law, any dispute regarding the scope of this general release shall be determined
by an arbitrator under the procedures set forth in the arbitration clause set
forth in the Transition Agreement.
5.Covenant Not to Sue:
(a)To the fullest extent permitted by law, at no time subsequent to the
execution of this Release will Executive pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, of any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, (i) which Executive may now have, have ever had, or may in the future
have against Releasees, and (ii) which is based in whole or in part on any
matter released by this Agreement.



--------------------------------------------------------------------------------



(b)Nothing in this paragraph shall prohibit or impair Executive from complying
with all applicable laws, nor shall this Release be construed to obligate either
party to commit (or aid or abet in the commission of) any unlawful act.
6.Protected Rights: Executive understands that nothing in the General Release
and Waiver of Claims and Covenant Not to Sue sections above, or otherwise in
this Release, limits his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency or commission
(“Government Agencies”). Executive further understands that this Release does
not limit his ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Release does not limit Executive’s right to receive
an award for information provided to any Government Agencies.
7.Review of Release: Executive understands that he has had more than twenty-one
(21) days to consider this Release and, by signing below, affirms that he was
advised to consult with an attorney prior to signing this Release. Executive
also understands that he may revoke this Release within seven (7) days of
signing this document and that the consideration to be provided to him pursuant
to Section 3 of the Transition Agreement will be provided no earlier than after
the expiration of that seven (7) day revocation period.
8.Effective Date: This Release is effective on the eighth (8th) day after
Executive signs it, provided he has not revoked it as of that time (the
“Effective Date”).
9.Other Terms of Transition Agreement Incorporated Herein: All other terms of
the Transition Agreement to the extent not inconsistent with the terms of this
Release are hereby incorporated in this Release as though fully stated herein
and apply with equal force to this Release, including, without limitation, the
provisions on Nondisparagement, Arbitration, Governing Law, and Attorneys’ Fees.




Dated:____________________                                
________________________________
Upwork Inc.
Hayden Brown
Chief Executive Officer
                                                                 


Dated:____________________                                
________________________________
Brian Kinion



